Citation Nr: 0336252	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  02-17 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for a bipolar disorder.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John W. Kim, Law Clerk




INTRODUCTION

The veteran had active military service from April 1987 to 
December 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the claim of an increased rating for a bipolar 
disorder, then evaluated as 30 percent disabling.  

In a June 2002 rating decision, the RO increased the 
disability rating to 50 percent, effective June 5, 2000.  The 
veteran has not indicated that he is satisfied with this 
rating.  Thus, the claim is still before the Board.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

This matter also arises from the above-mentioned June 2002 
rating decision in which the RO denied the claim for a TDIU 
rating.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
and his representative, if any, if further action is required 
on their part.  


REMAND

The veteran contends, in essence, that his service-connected 
bipolar disorder has worsened and has begun to affect his 
ability to maintain substantial gainful employment.  

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA) is applicable to the present claim.  Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Act and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

The Board observes that a June 2002 supplemental statement of 
the case notifies the veteran of the provisions of the VCAA.  
However, it does not specifically inform the veteran of which 
portion, if any, of the evidence is to be provided by him and 
which part, if any, VA will attempt to obtain on his behalf 
in substantiating his claim for an increased rating for 
bipolar disorder or for a TDIU rating.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

A March 2000 private psychiatric treatment report shows that 
the veteran missed work because of increased depression.  

At a July 2000 VA psychiatric examination, the veteran stated 
that he had to stop working a few months ago because of 
rheumatoid arthritis.  The examiner diagnosed the veteran as 
having bipolar affective disorder and mixed substance abuse 
in full remission on Axis I; rheumatoid arthritis, per 
patient's report, on Axis III; psychosocial stressors from 
problems with physical health and unemployment on Axis IV; 
and a Global Assessment of Functioning (GAF) score of 51 on 
Axis V.  The examiner concluded that the veteran's bipolar 
affective disorder had not changed during the past four years 
and that the veteran would be considered to be employable if 
he did not suffer from rheumatoid arthritis.  

In a February 2001 VA primary care nursing note, the veteran 
reported that he feels he is losing control and that he is 
having auditory and visual hallucinations.  The veteran asked 
whether it was possible for him to be hospitalized.  The 
nurse stated that the veteran was very teary-eyed and 
anxious, and that his hands were tremulous.  

In a March 2001 private outpatient psychiatric report, Dr. 
Lipski stated that the veteran reported mood instability with 
short phases of depressive and manic symptoms.  Additionally, 
the veteran complained of difficulty falling asleep and 
indistinct auditory and visual hallucinations.  

At a July 2001 hearing at the RO, the veteran stated, in 
essence, that he stopped working not because of rheumatoid 
arthritis but mainly because of his service-connected bipolar 
disorder.  He stated that he would miss about 12 days of work 
per month because of his bipolar disorder, which would cause 
depressive and crying spells while on the job.  He further 
noted that he would walk away from his workstation during 
these spells, sometimes for several hours.  

Given the inconsistencies in the record regarding the 
severity of the veteran's service-connected bipolar disorder 
and the veteran's ability to work as affected by the 
condition, the Board finds that a VA psychiatric examination 
is needed to determine the current severity of the veteran's 
bipolar disorder, particularly as it relates to his ability 
to secure or follow substantial gainful employment.  

The Board notes that the veteran is only service-connected 
for a bipolar disorder.  Further, the Board observes that the 
veteran filed a TDIU claim at the same time as his claim for 
an increased rating for the bipolar disorder.  Because the 
adjudication of the veteran's increased rating claim could 
have an effect on the outcome of the TDIU claim, the two 
claims are inextricably intertwined.  See Babchak v. 
Principi, 3 Vet. App. 466 (1992).  Thus, the veteran's 
increased rating claim should be adjudicated prior to his 
TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  


Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran and 
his representative, if any, a letter that 
meets all VCAA notice obligations in 
accordance with 38 U.S.C.A. §§ 5102, 5103 
and 5103A (West 2002), and any other 
applicable legal precedent.  Among other 
things, the veteran should be informed of 
the evidence necessary to substantiate 
his claim for an increased rating and his 
claim for a TDIU rating.  The letter 
should also inform the veteran of which 
portion of the information and evidence, 
if any, is to be provided by him and 
which portion, if any, VA will attempt to 
obtain on his behalf.  

2.  The RO should schedule the veteran 
for a VA psychiatric examination for the 
purpose of determining the current 
severity of the veteran's bipolar 
disorder.  The veteran's claims file 
should be made available to and reviewed 
by the examiner in connection with the 
examination.  All indicated tests should 
be performed and all findings should be 
reported in detail.  Based on examination 
findings, medical principles, and 
historical records, the examiner should:

a)  Discuss whether the veteran's 
bipolar disorder causes occupational 
and social impairment, with 
deficiencies in most areas, such as 
work, school, family relations, 
judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, 
or irrelevant; near-continuous panic 
or depression affecting the ability 
to function independently, 
appropriately and effectively; 
impaired impulse control (such as 
unprovoked irritability with periods 
of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty 
in adapting to stressful 
circumstances (including work or a 
worklike setting); and an inability 
to establish and maintain effective 
relationships.  

b)  Discuss whether the veteran's 
bipolar disorder causes total 
occupational and social impairment, 
due to such symptoms as: gross 
impairment in thought processes or 
communication; persistent delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; and memory loss for 
names of close relatives, own 
occupation, or own name.  

c)  Provide a multi-axial 
assessment, including a GAF score, 
and an explanation of what the score 
represents as it pertains to the 
veteran's social and industrial 
impairment.  

d)  State whether the veteran's 
service-connected bipolar disorder 
prevents him from securing or 
following substantial gainful 
employment, considering the 
impairment associated with the 
disorder.  If so, identify the 
period of time in which he became 
unemployable due to his bipolar 
disorder.  

3.  After the foregoing, the RO should 
adjudicate the claim for a rating in 
excess of 50 percent for a bipolar 
disorder and the claim for a TDIU rating.  
If the benefit sought on appeal is not 
granted, the RO should issue to the 
veteran and his representative, if any, a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



